953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Larry W. VINCENT, Appellant.
No. 91-3070.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that appellant's conviction and sentence be affirmed.   The district court correctly determined that appellant was in constructive possession of the handgun discovered at the time of his arrest.   Appellant admitted knowledge of the handgun's presence prior to his arrest, tried to conceal the drugs which were stored with the handgun, and admitted that he would have used the weapon to protect himself and his brother from robbery or attack.   A preponderance of the evidence sufficiently established appellant's knowing dominion or control over the weapon.   See generally United States v. Hernandez, 780 F.2d 113, 116-17 (D.C.Cir.1986).   Accordingly, the enhancement of appellant's base offense level pursuant to U.S.S.G. § 2D1.1(b)(1) was appropriate.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.